Citation Nr: 0604546	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  01-07 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 10 percent for service-connected migraine headaches.

2.  Entitlement to an increased disability rating in excess 
of 10 percent for service-connected peptic ulcer disease.

3.  Entitlement to service connection for joint pain, 
including as due to an undiagnosed illness.

4.  Entitlement to service connection for insomnia, including 
as due to an undiagnosed illness.

5.  Entitlement to service connection for sinusitis.

6.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
skin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1984 
to December 1984 and December 1990 to May 1991, including 
service in Southwest Asia from January 1991 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  A Notice of Disagreement was received 
in January 2001.  A Statement of the Case was issued in 
August 2001.  A timely appeal was received in September 2001.

The veteran appeared and testified at a hearing at the RO 
held before a Decision Review Officer in February 2002, who 
issued a Supplemental Statement of the Case in January 2003.

The Board remanded the veteran's claims to the Appeals 
Management Center (AMC) in October 2003.  After conducting 
all instructed actions, the AMC issued Supplemental 
Statements of the Case in January and July 2005, and has 
returned the veteran's claims to the Board for final 
consideration.  


FINDINGS OF FACT

1.  The veteran's migraine headaches are not productive of 
characteristic prostrating attacks occurring on an average of 
once a month.

2.  The veteran's peptic ulcer disease is not productive of a 
moderate disability with recurring episodes of severe 
symptoms two to three times a year averaging 10 days in 
duration, or that he has continuous moderate manifestations.

3.  The veteran's joint pain is not due to an undiagnosed 
illness and is not otherwise related to any injury or disease 
incurred in service.

4.  The evidence does not show that the veteran currently has 
insomnia.

5.  The evidence does not show that the veteran currently has 
sinusitis.

6.  The RO denied service connection for a skin condition in 
an August 1995 rating decision.  The veteran did not appeal 
that decision, and it is final.

7.  None of the evidence received since the August 1995 
rating decision is material.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of 10 percent for migraine headaches are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7 and 
4.124a, Diagnostic Code 8100 (2005).

2.  The criteria for an increased disability rating in excess 
of 10 percent for peptic ulcer disease are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7 and 
4.114, Diagnostic Code 7305 (2005).

3.  The veteran's joint pain (neck, low back and right 
shoulder) was not incurred in or aggravated by his service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310, 3.317 (2005).

4.  Insomnia was not incurred in service.  38 U.S.C.A. 
§§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310, 3.317 (2005).

5.  Sinusitis was not incurred in service.   38 U.S.C.A. 
§§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310, 3.317 (2005).

6.  The August 1995 RO rating decision that denied service 
connection for a skin condition is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 
20.302 (2005).

7.  New and material evidence has not been received, and the 
veteran's claim for service connection for a skin condition 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a proper notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, the veteran was not provided notice 
until February 2004, and in this regard, it is noted that a 
copy of the actual notice letter is not in the claims file.  
However, the January 2005 Supplemental Statement of the Case 
reflects that the notice was furnished in February 2004, and 
sending the veteran this notice was one of the Board's 
primary purposes in remanding this case in October 2003.  
Further, neither the veteran or his representative allege the 
February 2004 notice was not received or in any way have 
indicated a defect in the notice.  Moreover, in the January 
2005 Supplemental Statement of the Case, the veteran was 
provided the text of the relevant regulation implementing the 
law with respect to this notice requirement, and told it was 
his responsibility to support the claims with appropriate 
evidence.  In the rating decision, Statement of the Case and 
the Supplemental Statements of the Case, the veteran has been 
told why these claims have been denied and what information 
and evidence is needed to support the claims.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.   Thus, the Board considers the notice requirements 
met, and the actions taken by VA to have cured the error in 
the timing of the notice.  Further, the Board finds that the 
purpose behind the notice requirements has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed and decide this appeal.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
service medical records are in the claims file.  The veteran 
has not indicated that he has received any recent treatment 
from VA.  The veteran did, however, identify private 
treatment records related to his claims, and VA requested and 
obtained those records.  The veteran was notified in the 
rating decision, Statement of the Case and Supplemental 
Statements of the Case of what evidence the RO had obtained 
and considered in rendering its decision.  He has not 
identified any additional evidence.  VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claims.

For increased rating claims, the duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The RO provided the 
veteran appropriate VA examinations in 2001 and 2002.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the veteran's service-
connected disorders since he was last examined, and there are 
no records suggesting an increase in disability has occurred 
as compared to the prior VA examination findings.  The Board 
concludes there is sufficient evidence to rate the service-
connected conditions fairly.   

For service connection claims, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  An examination or opinion is necessary if the 
evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

The veteran was not provided VA examinations in connection 
with his service connection claims.  However, examinations 
were not needed.  There is no competent evidence that the 
veteran either has the claimed conditions or, if he does, 
they may be associated with his military service.  His 
service medical records show no pertinent complaints or 
diagnoses.  Since there is no competent evidence indicating 
either a current disability or that a possible nexus, or 
relationship, exists between the claimed conditions and the 
veteran's military service, VA was not required to provide 
examinations for the claimed conditions.  38 C.F.R. 
§ 3.159(c)(4)(i)(C) (2005). 

With regard to the claim to reopen, generally the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  When a claim is one to reopen a 
finally decided claim, however, VA is not obligated to 
provide a medical examination or obtain a medical opinion 
until new and material evidence has been received.  See 
38 C.F.R. § 3.159(c)(4)(iii) (2005).  Since the veteran has 
failed to submit new and material evidence to reopen his 
claim for service connection for a skin condition, VA was not 
obligated to provide him with a medical examination.
 
Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claims.  

II.  Analysis - Increased Rating Claims

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2005).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

Since the issues in this case are entitlement to increased 
ratings, the present level of the disabilities is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Migraine Headaches

The veteran's service-connected migraine headaches are 
currently evaluated as 10 percent disabling under Diagnostic 
Code 8100.  Under the rating schedule, a 10 percent 
evaluation for migraine headaches requires characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent evaluation is warranted for 
migraine headaches where there is characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent evaluation is warranted if 
there are very frequent, completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2005).

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a disability rating in excess of 10 percent.  A review of 
the available treatment records fails to show any treatment 
for migraine headaches since 1995.  They do show that the 
veteran has complained of "sinus headaches" a number of 
times, but there is no indication that these headaches are 
related to his migraine headaches.  

The veteran underwent a VA general medical examination in 
February 2002.  The examiner was asked to address the 
question of whether the veteran's headaches were primarily 
migraine or sinus.  At this examination, the veteran reported 
that he has migraine headaches several times a week but that 
his sinus headaches occur less frequently and are only a mild 
ache in the front of his face.  He denied any symptoms of 
sinusitis.  The examiner diagnosed the veteran to have 
common, untreated migraine headaches and mild frontal 
maxillary pain with no evidence of sinusitis.  The examiner 
stated that the majority of the veteran's headaches are 
certainly migraine, and his sinuses are of little or no 
significance since there is no evidence of any sinusitis.  

The veteran underwent another VA examination in April 2002 
specifically for his migraine headaches.  At this 
examination, the veteran reported that he has migraine 
headaches usually one to two times per week (sometimes less) 
which he described as bitemporal, throbbing type pain 
associated with nausea and phono and photophobia.  He stated 
that he generally has to take pain medication and lie in a 
dark room for relief.  As for his sinuses, he reported that 
he has "sinus headaches" usually five or six days a week 
which he stated are different from his migraine headaches.  
He described his "sinus headaches" as pain in his face and 
back of his head.  He stated he usually takes Tylenol Sinus 
and Claritin D, which usually helps somewhat.  He also 
reported having frequent nasal airway obstruction and 
occasionally having clear postnasal drainage, but mostly just 
congestion.  He denied having problems with sinus infections 
and purulent discharge from his nose, but did refer that his 
sense of smell is decreased and occasionally his eyes are 
irritated.  The examiner diagnosed the veteran to have 
migraine headaches and facial pain possibly related to 
allergic rhinitis.  

Outpatient treatment records associated with the file, 
however, are conspicuously silent as to a description of any 
prostrating migraine attacks.  These records reflect the 
veteran has sought no recent treatment specifically for his 
migraine head aches, and those that are mentioned are either 
tension or sinus headaches.  In this context, the Board finds 
the veteran's statements to his VA examiners as to the 
frequency and severity of migraine headaches are not 
credible.  Thus, the Board does not find the evidence 
persuasive that the veteran's migraine headaches are 
consistent with a disability picture warranting a 30 percent 
disability rating under Diagnostic Code 8100.  The veteran's 
appeal is, therefore, denied.

In this regard, the Board notes the veteran testified at his 
hearing in February 2002 that he takes medicine to knock him 
out when he gets a migraine headache.  However, he further 
testified that he does not leave work when he gets one there 
but goes into a quiet office for a while.  In addition, it is 
not clear what medication he takes to knock himself out.  He 
testified that he takes Tylenol with codeine but there is no 
evidence in the treatment records of him being prescribed 
such medication.  In fact, at the VA examinations in 2002, 
the veteran failed to report that he takes any prescription 
medications for his migraines.  


Peptic Ulcer Disease

The veteran's peptic ulcer is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
7304 (2005), for gastric ulcer.  The rating criteria for 
evaluating a gastric ulcer is listed under Diagnostic Code 
7305.  Under this code, a 10 percent rating is warranted for 
mild symptoms recurring once or twice yearly.  A 20 percent 
rating is warranted for moderate symptoms with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration, or with continuous moderate 
manifestations.  A 40 percent rating is warranted for 
moderately severe symptoms, with less than severe symptoms 
but with impairment of health manifested by anemia and weight 
less or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  A 60 
percent rating is warranted for severe symptoms with pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2005).

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a higher disability rating.  A review of the treatment 
records available does not show that the veteran has 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration, or that he has continuous 
moderate manifestations.  The treatment records only show 
treatment in January 2004 for complaints of abdominal pain, 
constipation and reflux.  He reported taking Pepcid and Milk 
of Magnesia as needed for his symptoms.  Physical examination 
did not show any abnormalities.  He was given Aciphex for his 
reflux symptoms.  He returned about a week later and reported 
doing better.  An October 2004 treatment note indicates that 
the veteran is on no medications, and that he has had 
periumbilical pain for the past several weeks.  The 
assessment was umbilical hernia.

The veteran underwent a VA examination in February 2001.  He 
reported various, rather vague, nonspecific symptoms such as 
muscle aches and tightness, and that he is only taking over 
the counter medications.  He referred having epigastric 
hurting and burning two or three times a week usually 
relieved by over the counter antacids.  He reported no 
hematemesis, melena, circulatory disturbances, colic, 
distention, or nausea or vomiting related to his stomach 
problems.  He did report he tends to be somewhat constipated.  
Physical examination was normal.  An upper gastrointestinal 
series was conducted in March 2001, which failed to reveal 
any evidence of peptic ulcer disease or gastrointestinal 
reflux.  

The veteran underwent a second VA examination in February 
2002 at which he reported that his abdominal pain is 
periumbilical and aggravated by spicy foods relieved by 
ProTime pump inhibitors.  He denied that the pain is related 
to meals or is prominent at night.  Physical examination was 
unremarkable.  Assessment was abdominal pain, possibly 
gastritis or duodenitis in the past.  The examiner stated 
that this is not peptic ulcer in nature as there is no 
evidence of peptic ulcer disease or gastroesophageal reflux 
disease.  

This evidence fails to show that the veteran's service-
connected peptic ulcer disease is consistent with the 
criteria for a 30 percent rating.  By the veteran's own 
report, his symptoms are at the most intermittent lasting 
only an hour or so.  The treatment records do not show that 
he has moderate episodes two to three times a year or that he 
has continuous moderate manifestations.  Furthermore at the 
February 2002 examination, the veteran reported periumbilical 
pain only and in October 2004, after reporting the same, he 
was assessed to have an umbilical hernia.  Finally, there is 
no objective evidence of any active peptic ulcer disease or 
gastrointestinal reflux disease as evidenced by the March 
2001 upper gastrointestinal series.  For these reasons, the 
Board finds the veteran is not entitled to a higher rating 
for his service-connected peptic ulcer disease, and his 
appeal is denied.

Extraschedular Consideration

Consideration also is given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2005).  The question of an extraschedular rating is a 
component of the veteran's claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Under 
38 C.F.R. § 3.321 (2005), an extraschedular evaluation may be 
assigned in exceptional cases where the schedular evaluations 
are found to be inadequate.  The governing norm in such cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

The Board notes, however, that the evidence of record does 
not suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  It does not appear that the veteran has any 
"exceptional or unusual" disability; he merely disagrees 
with the evaluation of his disabilities under the rating 
schedule.  The Board observes that it has not been contended 
or otherwise indicated that the veteran's service-connected 
conditions have resulted in any hospitalization or other 
extensive treatment regimen.  In addition, there is no 
contention or evidence of record showing that they interfere 
with any employment to a degree that would render the 
application of the regular schedular standards impractical.  
He does not have any symptoms from his service-connected 
disorders that are unusual or are different from those 
contemplated by the schedular criteria.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
There is no evidence that the veteran's service-connected 
disorders cause such a loss of industrial capacity that the 
rating schedule may be considered inadequate to compensate 
the veteran.

Thus, the Board finds that extraschedular consideration is 
not warranted in this case.

III.  Analysis - Service Connection Claims

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a) (2005).  

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
See also Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Service connection presupposes a diagnosis of a current 
disease.)  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Circ. 2001).  

However, with the enactment of the Persian Gulf War Veterans' 
Benefits Act, Title I of Public Law No. 103-446 (November 2, 
1994), section 1117 was added to Title 38 of the United 
States Code.  This statute authorizes VA to compensate any 
Persian Gulf War veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a specified presumption period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.

On December 27, 2001, the President signed the "Veterans 
Education and Benefits Expansion Act of 2001" (VEBEA), Pub. 
Law 107-103, 115 Stat. 976 (December 27, 2001).  Section 
202(a) of the Act amended 38 U.S.C.A. § 1117 to expand the 
definition of "qualifying chronic disability" (for service 
connection) to include not only a disability resulting from 
an undiagnosed illness as stated in prior law, but also any 
diagnosed illness that the Secretary determines in 
regulations warrants a presumption of service connection 
under 38 U.S.C.A. § 1117(d).  Section 202(a) also expanded 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multisymptom 
illness" that is defined by a cluster of signs or symptoms, 
such as fibromyalgia, chronic fatigue syndrome, and irritable 
bowel syndrome. 

38 C.F.R. § 3.317 has been amended to incorporate these 
changes, made retroactively effective to March 1, 2002.  See 
68 Fed.Reg. 34539-543 (June 10, 2003).  38 C.F.R. 
§ 3.317(a)(2)(ii) was added and defines the term "medically 
unexplained chronic multisymptom illness" to mean "a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It further 
states that "[c]hronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained."  As yet, VA has not 
identified any illness other than chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome as currently 
meeting this definition of "medically unexplained chronic 
multisymptom illness." 38 C.F.R. § 3.317(a)(2)(i)(B)(1) 
through (3).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multisymptom illness that is defined by a 
cluster of signs or symptoms; and any diagnosed illness that 
the Secretary determines (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome).  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1)(i).  Signs or symptoms which 
may be manifestations of an undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are 
not limited to, fatigue, unexplained rashes or other 
dermatological signs or symptoms, headaches, muscle pain, 
joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b), as amended by 68 
Fed.Reg. 34539-543 (June 10, 2003).

There must be objective indications of chronic disability, 
and this includes "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2), as amended by 68 
Fed.Reg. 34539-543 (June 10, 2003), now redesignated 
38 C.F.R. § 3.317(a)(3).  A disability is considered chronic 
if it has existed for six months or more, even if exhibiting 
intermittent episodes of improvement and worsening throughout 
that six-month period.  38 C.F.R. § 3.317(a)(3), as amended 
by 68 Fed.Reg. 34539-543 (June 10, 2003), now redesignated 
38 C.F.R. § 3.317(a)(4).  

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) 
(2005).

The Secretary of Veterans Affairs, under the relevant 
statutory authorities, has determined that there is no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2001), and 66 
Fed. Reg. 58,784-85 (Nov. 23, 2001).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that, when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994).  

Joint Pain

The evidence of record shows that the veteran's joint pain 
relates to complaints of neck, low back and right shoulder 
pain.  There are no records showing complaints of chronic 
pain in any other joints.

An undiagnosed illness is one in which there is no medically 
known etiology and pathophysiology.  With regard to the 
veteran's complaints of neck pain, a magnetic resonance 
imaging scan (MRI) taken in January 2002 shows that the 
veteran has uncovertebral osteophyte production at the C4-5 
and C5-6 levels.  A November 2004 letter from the veteran's 
chiropractor states that physical and radiological findings 
indicate that he has mechanical neck pain.  

With regards to his low back pain, the record reflects the 
veteran injured his low back in December 1993, and fractured 
his pelvis in a fall from a ladder in 1998.  

With regard to his complaints of right shoulder pain, the 
treatment records show that the veteran was first seen for 
right shoulder pain in July 1992.  He claimed it began 
hurting after playing basketball.  The impression was right 
shoulder bursitis.  The treatment records show that he has 
continued to have the same pain in his shoulder since then.  

Thus, the veteran's complaints all have diagnosed 
pathologies and identified etiologies.  Accordingly, the 
veteran is not entitled to service connection for joint pain 
as due to an undiagnosed illness.

As to whether the veteran is entitled to service connection 
for these various conditions on a direct basis, a review of 
the service medical records fails to show any complaints of 
or treatment for injury or disease related to the veteran's 
neck, low back or right shoulder.  Regarding the neck, the 
treatment records show that the veteran did not begin to 
complain of neck pain until December 1994, more than three 
years after his discharge from active duty.  His 
chiropractor's November 2004 letter indicates that the 
veteran reported only a three month history of neck pain.  
Given the lack of any injury or disease incurred in service 
and any complaints or treatment until more than three years 
after service, the Board finds that the preponderance of the 
evidence is against finding that the veteran's neck 
disability is related to his military service.

With respect to his low back, the first treatment shown for 
the veteran's low back was in December 1993 when the veteran 
reported low back pain after injuring it at work.  The 
evidence also shows that the veteran fractured his pelvis in 
1998.  Given the lack of any treatment in service, treatment 
after service for more than two years and the intervening 
injuries in December 1993 and 1998, the Board finds that the 
preponderance of the evidence is against finding that the 
veteran's low back disability is related to his military 
service.

Finally in regard to the veteran's right shoulder, although 
the veteran reported in a September 1994 examination for the 
Persian Gulf Registry that he injured his right shoulder in 
the Persian Gulf while unloading a water tank when the 
tongue of the truck jerked down pulling his shoulder out of 
joint, there is no record in the service medical records of 
such an injury.  Rather the treatment records show that the 
veteran first experienced pain in his right shoulder in July 
1992 after playing basketball.  Given the lack of an injury 
or disease noted in service and the more than one year after 
service of any complaint or treatment for his right shoulder 
pain, the Board finds that the preponderance of the evidence 
is against finding that the veteran's right shoulder 
bursitis is related to his military service.

For the foregoing reasons, service connection for joint pain 
is not warranted, and the veteran's appeal is denied.

Insomnia

To be entitled to VA compensation, the evidence must show 
that the veteran has a current disability.  A review of the 
treatment records available only shows one complaint of the 
veteran having trouble sleeping.  This complaint was made at 
the veteran's examination for the Persian Gulf Registry in 
September 1994 and was made in conjunction with a complaint 
of depression.  Since that time, there have been no 
complaints and no treatment for either insomnia or 
depression.  Thus the evidence fails to show that the 
veteran currently has insomnia.  

In the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Service connection is, therefore, not 
warranted, and the veteran's appeal is denied.

Sinusitis

Initially the Board must inquire as to whether the veteran 
currently has sinusitis.  A review of the treatment records 
indicates that the veteran was treated for acute episodes of 
sinusitis in January 2002 and January 2004.  He was also 
treated for multiple episodes of upper respiratory 
infections and pharyngitis.  In a September 1993 VA 
treatment note, he was assessed to have rhinitis.  A report 
of a CT scan of the brain conducted in February 1995 showed 
that visualized portions of the paranasal sinuses were 
clear.  The report of the VA examination in February 2002 
indicates a diagnosis of frontal maxillary pain, mild, with 
no evidence of sinusitis.  The report of VA examination in 
April 2002 indicates a diagnosis of facial pain possibly 
related to allergic rhinitis.  The veteran denied any 
problems with sinusitis at these VA examinations.  

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against finding that the 
veteran presently has sinusitis.  He has only been treated 
twice with antibiotics for sinusitis, and these treatments 
were two years apart.  The veteran himself denied having 
chronic problems with sinusitis at the VA examinations.  
Although the treatment records show that the veteran has 
complained of sinus headaches for many years, there is no 
objective evidence that these headaches are due to 
sinusitis.  In fact, the April 2002 VA examiner opined that 
they may be related to allergic rhinitis, and the February 
2002 VA examiner stated that there is no evidence of 
sinusitis.

Thus the Board finds that the veteran does not presently 
have sinusitis.  Without a current disability, service 
connection is not warranted, and the veteran's appeal must 
be denied.

IV.  Analysis - Claim to Reopen

The veteran's claim for service connection for a skin 
condition was previously denied by an August 1995 rating 
decision.  Rating actions are final and binding based on 
evidence on file at the time the veteran is notified of the 
decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a) (2005).  The claimant has one year from 
notification of a RO decision to initiate an appeal by filing 
a notice of disagreement (NOD) with the decision.  The 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002).  The veteran did not at any time indicate disagreement 
with this rating decision.  Therefore, it is final.  
38 U.S.C.A. § 7105 (West 2002).

The Board has jurisdiction to consider the issue of whether 
new and material evidence has been submitted because that 
issue is part of the same "matter" of whether the appellant 
is entitled to service connection for this disability.  
Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting 
the provision contained in 38 U.S.C.A. § 7104(a) (West 2002) 
that the Board has jurisdiction to decide "all questions in 
a matter" on appeal).  When a claimant submits a claim for 
service connection for a disability, the question of whether 
there is new and material evidence to reopen the claim is 
implicated where there is a prior final decision regarding 
that claim.  Id. at 392.  Although these are two separate 
questions, they are components of a single claim for service 
connection.  Id. 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration that is neither 
cumulative nor redundant and, which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2001).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence received subsequent to August 1995 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  
 
The new evidence received subsequent to August 1995 consists 
of the veteran's statements and testimony and private 
treatment records.  Presuming the credibility of the above 
evidence, the Board finds that this evidence is new, in that 
the RO did not review it in rendering its August 1995 rating 
decision; however, none of this evidence is material.  

The veteran testified at his hearing in February 2002 that he 
has two complaints.  The first is a rash and itching in the 
upper thighs and armpit areas.  The second is a hair loss on 
his head.  The veteran testified that these conditions are 
due to his service in the Persian Gulf.

In considering the new medical evidence, it shows that the 
veteran has recognized diagnoses of the claimed skin 
conditions, for example alopecia areata, folliculitis, tinea 
cruris.  Thus, there is no new evidence that the veteran's 
claimed skin conditions are due to an undiagnosed illness.  

Furthermore the new evidence shows the veteran began 
treatment with a dermatologist for alopecia areata in 1989, 
prior to his active service in the Persian Gulf War.  Thus it 
preexisted the veteran's active service.  There is no 
indication in the evidence that this condition was aggravated 
by service.  

The new evidence shows that in September 1991 and May 1992 
the veteran was treated for itching around his groin area.  
He was assessed to have tinea cruris and folliculitis, 
respectively.  There was one treatment record in June 2002 
showing treatment for a rash on the veteran's arms.  There is 
no medical evidence, however, that any of these conditions 
continue to persist, or that they are a chronic problem.  

The Board finds that none of this evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  There continues to be no 
evidence that the veteran's claimed skin conditions were 
incurred in or aggravated by his military service.  For the 
foregoing reasons, the veteran's claim is not reopened and 
his appeal is denied.


ORDER

Entitlement to an increased disability rating in excess of 10 
percent for service-connected migraine headaches is denied.

Entitlement to an increased disability rating in excess of 10 
percent for service-connected peptic ulcer disease is denied.

Entitlement to service connection for joint pain, including 
as due to an undiagnosed illness, is denied.

Entitlement to service connection for insomnia, including as 
due to an undiagnosed illness, is denied.

Entitlement to service connection for sinusitis is denied.

New and material evidence has not been received, and the 
claim for service connection for a skin condition is not 
reopened.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


